  Case 18-07721             Doc 65         Filed 08/05/19 Entered 08/05/19 13:33:38                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ALVIRA R MOSS                                                ) Case No. 18 B 07721
                                                                 )
                                                   debtor        ) Chapter 13
                                                                 )
                                                                 ) Judge: DONALD R CASSLING



                                                    NOTICE OF MOTION



   ALVIRA R MOSS                                                           DAVID M SIEGEL
                                                                           via Clerk's ECF noticing procedures
   6440 S VERNON AVE 1ST FL
   CHICAGO, IL 60637

   Please take notice that on October 31, 2019 at 9:15 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 05,
   2019.



                                                                                    /s/ Tom Vaughn



                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER
                                   TAX RETURN AND REFUND TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 16, 2018 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on July 26, 2018, provided for tax refunds over $1200.00 to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript, and/or tax refund for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                    Respectfully submitted,

                                                                                    /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
